Citation Nr: 0620046	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  94-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, to include as due to an undiagnosed illness, and 
if so, whether service connection is warranted.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981, and from November 1990 to August 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 RO rating decision.  

FINDINGS OF FACT

1.  By a July 1998 rating decision, the RO denied service 
connection for a bilateral knee disability to include as due 
to undiagnosed illness, and the veteran did not appeal this 
rating decision.

2.  The veteran submitted a claim to reopen for service 
connection compensation regarding a left knee disability on 
December 2, 1999.

3.  Evidence received since the July 1998 rating decision was 
not considered previously, is not cumulative and is so 
significant that it must be reviewed in connection with the 
claim for service connection for a left knee disability.

4.  Although the veteran has been treated for left knee 
sprain post-service, the evidence fails to establish that it 
had its onset in or is linked to his active duty military 
service.

5.  The veteran's service-connected headaches are not 
manifested by prostrating attacks occurring on average once a 
month over the last several months.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, which denied service 
connection for a bilateral knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

2.  New and material evidence having been received since the 
July 1998 rating decision, the veteran's claim for service 
connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1154 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2005).

4.  The criteria for a disability rating in excess of 10 
percent for headaches are not met.  38 U.S.C.A.  §§ 1155, 
5107 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7,  4.10, 4.124a; 
Diagnostic Code 8100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim to reopen 

By a July 1998 rating decision, the RO denied service 
connection due in part that the evidence failed to show the 
veteran suffered from a current knee disability.  The veteran 
did not file a timely NOD.  Since a timely NOD was not 
submitted, the July 1998 rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2005).  

The Board has reviewed all the evidence of record, and for 
the reasons and bases, set forth below concludes that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection has been received.  


As of August 29, 2001, the laws and regulations regarding new 
and material evidence were changed.  The veteran filed his 
claim for a left knee disability on December 2, 1999.  As 
such, the claim will be considered under the old criteria. 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  The requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue that the Board is required to address 
on appeal whether or not the RO has addressed the issue.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).   The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet.  App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed.  
Cir. 1998).  

According to the regulation in effect at the time the veteran 
filed his claim to reopen, new and material evidence is 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration that is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  
 In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed, unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet.  
App. 216, 220 (1995).

Relevant evidence considered at the time of the July 1998 
rating decision included service medical records, a March 
1998 VA examination and an X-ray report.  Service medical 
records were negative for complaints, treatment, or diagnosis 
of left knee problems.  During the March 1998 VA examination, 
the veteran complained of bilateral knee pain.  Upon 
objective examination, both knees were found to be normal.  
Likewise, the March 1998 X-ray report reflected normal 
bilateral knees.

Relevant evidenced submitted in connection with the attempt 
to reopen includes, 
VA treatment records from 1993 to 2003, and private treatment 
records from 1999 to 2000.  In May 1998, at a VA outpatient 
visit, the veteran complained of left leg pain.  Then in May 
1999, at a private physician visit, he complained of left 
knee pain for the past month, but did not know of any injury 
he had sustained to the left knee, and the examiner diagnosed 
him with second-degree sprain of the left knee.  At a June 
1999 VA outpatient visit, the veteran further complained of 
left knee pain.  Then, at a January 2000 private physician 
visit, he continued to complain of persistent left knee pain, 
reporting an injury to his knee in October 1999, and the 
examiner diagnosed the veteran with a left knee sprain.

As these documents were not considered previously, are not 
cumulative, and reflect the presence of current disability, 
they may be considered so significant they must be reviewed 
in connection with the current claim.  The veteran has 
therefore presented new and material evidence to reopen the 
claim for service connection for a left knee disability.  

II. Claim for service connection, including as due to 
undiagnosed illness

The veteran is seeking service-connected compensation for a 
left knee disability, including as due to undiagnosed illness 
relating to the Persian Gulf War.  As a threshold matter, the 
veteran's military records reflect that he served in the 
Southwest Asia Theater of Operations from November 1990 to 
August 1991.  Therefore, the veteran had active military 
service during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred during the line of duty or during the 
presumptive period (within one year of separation), or for 
aggravation of a preexisting injury in the active military 
armed forces.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. Id.

With limited exceptions, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, is 
entitled to disability compensation, so long as his or her 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more no later than December 31, 2006; and, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).

As to an undiagnosed illness relating to the Persian Gulf 
War, the veteran was diagnosed with left knee sprain during 
the May and October 1999 private physician visits.  Thus, 
since his left knee pain is attributed to a known diagnosis 
(left knee sprain), service connection pursuant to 
undiagnosed illness is not warranted.

With regard to direct service connection, during service, the 
veteran's service medical records are negative for 
complaints, treatment, or diagnosis of left knee problems. 

Post-service, the veteran underwent a VA examination in March 
1998 (more than 5 years after service) in which he complained 
of joint pain.  Upon objective examination, the examiner 
found both knees to be normal.  The next relevant period in 
which the veteran was treated for left knee pain was in April 
1999 at a VA outpatient visit, in which an ultrasound of the 
left knee was done.  The report noted no acute fractures or 
dislocations, but suggested minimal soft tissue edema and/or 
possible joint effusion.  At a May 1999 private physician 
visit, the veteran did not report any injuries to the left 
knee, but stated that he just had a sudden onset of pain.  
Then in January 2000, during another private physician visit, 
he reported injuring his left knee in October 1999 while 
performing his duties running after and caring for children, 
and not in the military.  He underwent surgery by a private 
physician in 2000 for meniscus repair.  He has since been 
treated for his left knee by private and VA providers.

There is no doubt that the veteran currently suffers from 
left knee problems.  However, the evidence simply fails to 
establish that this disability was incurred in or had its 
onset in service.  Indeed, service medical records are 
negative for left knee problems, the March 1998 VA 
examination report noted normal bilateral knees, and it was 
not until May 1999 (more than seven years from the date of 
separation) that he was significantly treated for left knee 
pain.  Furthermore, in January 2000, he reported hurting his 
knee in October 1999, while not in the military.  As such, 
because the veteran has been diagnosed with a condition 
regarding his left knee (left knee sprain), the evidence is 
negative for left knee problems while in service or the 
presumptive period, and no competent evidence links it to 
service, the preponderance of the evidence is against the 
claim for service connection for a left knee disability, and 
it is denied.

III. Claim for higher rating 

 By a July 1998 RO rating decision, the veteran was initially 
awarded service-connection at a 10 percent rating for 
migraine headaches.  The veteran contends that his service-
connected disability has gotten worse, and is more disabling 
than the current 10 percent rating indicates.  He filed a 
claim for an increased rating in March 2000.

Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1, Part 4.  Disability 
ratings are determined by applying a schedule of ratings that 
are based on average impairment of earning capacity.  38 
C.F.R. §§ 4.2, 4.10 (2005).  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

As stated, the veteran is currently rated at 10 percent for 
his headaches.  The next higher rating is 30 percent.  A 30 
percent evaluation is warranted for headaches with 
prostrating attacks occurring on an average once a month over 
the last prior several months.  A maximum 50 percent rating 
is granted when the headaches are very frequent, completely 
prostrating, and prolonged, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2005). 

A January 1999 private physician progress note reflects that 
the veteran had complained of headaches for the past five to 
six days, congestion, fever, and sore throat.  He denied 
nausea and vomiting.  The examiner diagnosed him with 
sinusitis.  He has since been periodically treated by VA 
providers for headaches.  He was diagnosed with chronic 
sinusitis at a June 2000 VA visit.  At an August 2002 VA 
visit, he presented with migraine headaches, according to the 
provider.  A January 2003 VA progress report noted migraine 
headache.  Then in October 2005, he underwent a VA 
examination in which he complained of headaches that occurred 
three to four times a week, which lasted most of the day and 
when they occurred, he could not drive.  He described them as 
being sharp and throbbing in pain, and were relieved by 
resting and taking medications.  He has been on five 
different medications that seem not to work.  He denied any 
aura or associated symptoms.  Upon objective examination, his 
neuro assessment was normal.  The examiner diagnosed the 
veteran with tension-migraine headaches.

Although the veteran reported suffering from headaches 
occurring three to four times a week, he did not describe 
them as being prostrating, and he denied any other associated 
symptoms.  To assign a higher 30 percent disability rating, 
there must be evidence establishing prostrating attacks, 
occurring on average of once a month, over the past several 
months.  A higher rating is not warranted because the 
evidence simply fails to establish the above noted criteria 
needed for a 30 percent rating.  As such, since the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for migraine headaches, the 
claim is denied.

IV. Duty to notify and assist

Claim to reopen

To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue of whether to reopen his claim for 
service connection benefits for left knee pain, given the 
Board's decision of reopening his claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed.  Cir. 2004); Quartuccio v. 
Principi, 16 Vet.  App. 183 (2002); Sutton v. Brown, 9 Vet.  
App. 553 (1996); Bernard v. Brown, 4 Vet.  App. 384 (1993).  

Claims for service connection and higher rating

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  
More recently, it has been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating, 
including the degree of disability and, (b) the effective 
date for any disability evaluation awarded.  Dingess v. 
Nicholson, 19 Vet.  App. 473 (2006).  

In an April 2005 letter, VA advised the veteran of all the 
elements required by Pelegrini II, and the matter was 
readjudicated in an October 2005 supplemental statement of 
the case.  Likewise, in a March 2006 letter, the veteran was 
provided the notice requirements set out in Dingess.  

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical records are in the 
case file, as are his relevant VA and private treatment 
records.  There are no indications that relevant records 
exist that have not been obtained.  Regarding VA 
examinations, several VA examinations were conducted; their 
reports were reviewed and are associated with the file.  38 
U.S.C.A. § 5103A(d).  VA has satisfied its duties to notify 
and assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).


ORDER

New and material evidence having been received; the veteran's 
claim for service connection for a left knee disability is 
reopened.

Entitlement to service connection for a left knee disability, 
to include as due to undiagnosed illness related to the 
Persian Gulf War is denied.

A rating in excess of 10 percent for migraine headaches is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


